REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The instant invention is related to learning high-precision and high-recall models for large-scale entity resolution using active learning.
Prior art was found for claim 1 as follows:
	Goeppinger et al. (U.S. Patent No. 9,734,207) discloses the following claim limitations:
A computer-implemented method (i.e. entity resolution tool 100 performs entity resolution tasks) (Fig. 1; col. 4, lines 46-54), the method comprising steps of: 
determining, from one or more datasets, a set of example data items related to a task associated with structured knowledge base creation (i.e. entity resolution tool 100 can operate on data sets; a data set can include value(s) of one or more entity descriptors (e.g. data fields designating certain types of information that can describe entities), which may be organized according to a data model) (col. 4, lines 55-64); 
outputting the determined set of example data items to at least one user for labeling (i.e. entity resolution module 145 request the user’s input regarding the tool’s entity resolution determination) (col. 14, lines 65-67); 
generating, based on a user-labeled version of the determined set of example data items, a candidate model for executing the task (i.e. in the partially-automated mode, the entity resolution module's determination as to whether a data set describes a particular entity (or whether two or more data sets describe the same entity) can be reviewed or overruled by the user) (col. 14, lines 55-66); 
analyzing the candidate model for one or more data items (i) accepted by the candidate model and (ii) having at least a given probability of being incorrectly accepted with respect to the task (i.e. false positive entity resolutions can include cases in which the entity resolution tool 100 erroneously determines that a data set describes a particular entity, or that two data sets describe the same entity) (col. 5, lines 54-57); 
analyzing the one or more generalized versions of the candidate model for one or more data items (i) not accepted by the candidate model and (ii) having at least a given probability of being correctly accepted with respect to the task (i.e. false negative entity resolutions can include cases in which the entity resolution tool erroneously determines that a data set does not describe a particular entity or that two or more data sets describe different entities, fails to determine that a data set describes a particular entity or that two or more data sets describe the same entity) (col. 5, lines 60-65); 
wherein the steps are carried out by at least one computing device (i.e. computer 400 includes one or more processors 402 for performing actions in accordance with instructions and one or more memory devices 404 for storing instructions and data) (col. 25, lines 17-21).

Erenrich et al. (U.S. Pub. No. 2018/0330280) discloses the following claim limitations:
performing the task by executing the final model on the one or more datasets (i.e. update evaluation model (step 808) and select second batch of data examples (step 812)) (Fig. 8; para[0116]-[0119]). 
Applicant uniquely claimed distinct features in the instant invention, which are not found in the prior art, either singularly or in combination.  The features are “generating, based on the user-labeled version of the determined set of example data items, one or more generalized versions of the candidate model, wherein each of the one or more generalized versions of the candidate model encompasses a superset of data items encompassed by the candidate model” and “generating a final model based on one or more iterations of (i) said analyzing of the candidate model and (ii) said analyzing of the one or more generalized versions of the candidate model” of claim 1 (also applies to claims 9 and 17), and “generating one or more generalized versions of an existing candidate model for executing a task associated with structured knowledge base creation across one or more datasets, wherein each of the one or more generalized versions of the candidate model encompasses a superset of data items encompassed by the existing candidate model” and “generating, based on user-labeling of (i) the data items encompassed by the existing candidate model and (ii) the superset of data items encompassed by each of the one or more generalized versions of the existing candidate model, a revised version of the existing candidate model for executing the task” of claim 18 (also applies to claim 22).  These features are not found or suggested in the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 1-24 and 26 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kristin Dobbs whose telephone number is (571)270-7936.  The examiner can normally be reached on Monday and Thursday 8:00AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sathyanarayanan Perungavoor can be reached on (571)272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KRISTIN DOBBS
Examiner
Art Unit 2488



/KRISTIN DOBBS/Examiner, Art Unit 2488 

/SATH V PERUNGAVOOR/Supervisory Patent Examiner, Art Unit 2488